.




                          July 28, 1958

    Hon. J. R. Owen                Opinion No. WW-482
    County Attorney
    Williamson County              Re: Whether Article 7880-74a
    Georgetown, Texaa                  or Articles 3937 and 3939
                                       controls the amount of corn-
                                       pensation the Williamson
                                       County Tax Assessor-
                                       Collector is to receive
                                       for assessing and collect-
                                       ing taxes for Brushy Creek
                                       Water Control and Improve-
                                       ment District Number 1 of'
                                       Williamson and Milam
                                       Counties on property
                                       located In such district
    Dear Mr.   Owen:                   in Williamson County.
         You'request the opinion of this office upon the question
    presented in your letter of June 23, 1958, which is as Pol-
    lows:
              "Brushy Creek Water Control and Improvement
         District No. 1 of Williamson and Milsm Counties was
         organized a year or so ago, and the Williamson County
         Tax Assessor-Collector is assessing and collecting
         taxes on property located wlthin such District in
         Williamson County, Texas. The question has arisen
         as to how much compensation the tax assessor-collector
         is to receive for this service.
              "Article 7880-74a, V.C.S., provides that the
         county assessor and collector, or the city assessor
         and collector, shall receive 'one per cent (1%) of
         the total taxes shown on the completed roll for
         assess,ingsuch taxes, and one (1%) per cent for
         collecting same.'
              "Article 3937, V.C.S., provides that the tax
         assessor 'shall be paid three-fifths (3/5) of one
         cent (16) for each One Hundred ($100.00) Dollars of
         the assessed values' for assessing the taxes in water
         control and Improvement districts and other political
Hon. J. R. Owen, page 2,   Opinion No. W-482


     sudlvlaions of the county. Article 3939, V.C.S.,
     provides that the tax collector 'shall be paid one-
     half of one (l/2 of 1%) per cent on all such taxes
     collected' for water control and Improvement dis-
     tricts and other political subdivisions of the county.
     Articles 3937 and 3939 did not name 'water control
     and improvement districts' among the politioal
     subdivisions listed in such articles until the
     last amendment thereto which was by Senate Bill
     No. 197, Acts of the 5?nd Legislature, Regular
     Session, 1951, Chapter 204, page 332.
          "Since there is a definite conflict between
     the provisions of Article 7880-74a and the provisions
     of Articles 3937 and 3939, we hereby request your
     opinion as to which of such articles is controlling
     on the amount of compensation the Williamson County
     Tax Assessor-Collector Is to receive for assessing
     and collecting taxes for Brushy Creek Water Control
     and Improvement District No. 1 of Williamson and
     Mllam Counties on property located in such district
     in Williamson County.
     As you point out in your opinion request, Senate Bill
No. 197, Acts of the Fifty-second Legislature, Regular
Session, 1951, Chapter 204, page 332, and Senate Bill
No. 398, Acts of the Fifty-second Legislature, Regular
Session, 1951, Chapter 218, page 348, were finally passed
by the Legislature on the same day, namely May 2, 1951.
It should be observed, however, that Senate Bill No. 197
is a general statute amending Articles 3937 and 3939,
respectively, pertaining to the fees of the Assessor and
Collector of Taxes generally; whereas,Senate Bill No. 398
(Article 7880-74a, V.C.S.) Is a special statute dealing
specifically with Pees of the Assessor-Collector for col-
lecting and assessing the taxes of Water Control and
Improvement Districts.
     It is a well-recognized rule of statutory construction
that a special statute will prevail over a general'statute
on the same subject. Burkhart  v. Bras.06River Harbor Nav.
                            ,,---
Dist., 42 S.W.2d 96 (Tex.Civ.App. 1931). Sam Bassett
mer    Company v. City of Houston, 145 T&x. 492, 196 S.W.
2d 879.
     Applying this rule, Senate Blll.No. 398 dealing
specifically and specially with fees to be charged by the
Assessor-Collector for assessing and collecting Water Control
and Improvement Diatrlct taxes is applicable and not Senate
Hon. J. R. Owen, page 3,    Opinion No. W-482


Bill No. 197 dealing generally with the Pees of the Assessor
and Collector for assessing and collecting taxes. In other
words, the fees provided by Article 7880-74a, V.C.S., are
the proper Pees for the Assessor-Collector to charge for
assessing and collecting the taxes of Brushy Creek Water
Control and Improvement District No. 1 of Williamson County.
     The final passage of Senate Bill NQ. 197 and Senate
Bill No. 398 was in the House. Said Senate bills were
approved by the House, as they came from the Senate, with-
out amendments. Althou    the bills were passed the ssme
day, Senate Bill No. 39r dealing specifically with the
assessment',andtiollectionof:,taxesof Water Control and
Improvement Districts was later in time and was passed sub-
sequent to Senate Bill No. 197. Senate Bill No. 398 having
been passed later in time than Senate Bill No. 197, although
both were passed on the same day, constitutes an additional
reason why Senate Bill No. 398 would prevail over Senate
Bill No. 197. The passage of the latter in time would
prevail over the former to the extent that it may be In
conflict with the prior. (House Journal, pp. 2059-2124).
     You are therefore advised that the fees rovided In
Senate Bill No. 398 (Article 7886’j’4a, V.C.S.P is the govern-
ing statute under which the Assessor-Collector of Williamson
County is authorized to collect the fees therein provided.
                           SUMMARY
          The Tax Assessor-Collector of Williamson
     County is authorized to collect the fees for as-
     sessing and collecting taxes as provided in
     Senate Bill No. 398 (Article 7880-74a, V.C.S.), as
     it is a special statute and prevails over the
     general statute and was finally passed by the
     legislature after the passage of Senate Bill No.
     197, the general statute.
                                Very truly yours,
LPL:db                          WILL WILSON
APPROVED:                       Attorney Ge?eeralof Texas
OPINION COMMITTEE:
J. W. Wheeler; ,Ohs.irfnan~     By $~L&&&/'
Wayland C. Rivers, Jr.
Jot. Hodges, Jr.                   Assistant
Riley Eugene Fletcher
REVIEWED FOR THE ATTORNEY GENERAL
By: W. V. Geppert